Appeal by the defendant from a judgment of the Supreme Court, Kings County (Huttner, J.), rendered June 3, 1987, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s summation deprived him of a fair trial. Specifically, he contends that the prosecutor impermissibly vouched for the credibility of the complainant by stating that complainant was a "working man” and "staightforward”. However, the prosecutor’s remarks, which must be evaluated in comparison with the summation of defense counsel (see, People v Draksin, 145 AD2d 500), were proper.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Kooper and Sullivan, JJ., concur.